Opinion by
Mollison, J.
The owner of the petitioner testified that the order for the merchandise was placed by him at prices quoted in a price list sent to his company by the Haitian exporter. It also appeared that prior to entry he made a personal visit to Haiti, checking the prices there, and visited the American consul to obtain what further information he could from that source concerning prices for such merchandise. On the record presented the court was satisfied that there was no intent to defraud the revenue of the United States or to conceal or misrepresent the facts of the ease or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.
Cole, J., concurring.